[Cite as State v. Wright, 2017-Ohio-1568.]
                      IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                       HAMILTON COUNTY, OHIO




STATE OF OHIO,                                        :   APPEAL NO. C-150715
                                                          TRIAL NO. B-1107860B
        Plaintiff-Appellee,                           :
                                                             O P I N I O N.
  vs.                                                 :

GIOVANNI WRIGHT,                                      :

    Defendant-Appellant.                              :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: April 28, 2017




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Judith Anton Lapp,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

The Farrish Law Firm and Michaela M. Stagnaro, for Defendant-Appellant.
                     OHIO FIRST DISTRICT COURT OF APPEALS




M OCK , Presiding Judge.

       {¶1}   Defendant-appellant Giovanni Wright was indicted on one count of

aggravated murder under R.C. 2903.01(A), with accompanying specifications. His

first trial resulted in a hung jury. The case was retried, and the jury found Wright

guilty as charged. He was sentenced to life in prison without parole, plus three years’

imprisonment on one of the specifications. He now appeals that conviction. We find

no merit in his eight assignments of error, and we affirm his conviction.

                                I.    Factual Background

       {¶2}   The record shows that on March 28, 2010, at approximately 12:15

a.m., police officers were dispatched to 506 East 12th Street in the Pendleton area of

Cincinnati.   At that time, Pendleton was a high-crime area, with a lot of drug

trafficking and violence.

       {¶3}   Cincinnati police officer Richard Longworth arrived on the scene to

find an SUV that had rolled back and hit another car. An excited woman came out of

a doorway wanting to know if the individual in the car was still alive. Longworth

opened the door, turned the vehicle off and put it in park. He found the driver, later

identified as Richard Parks, slumped over inside. Longworth attempted to take the

victim’s pulse, and the victim’s head moved slightly. Longworth saw bullet holes in

his head and knew that he had died.

       {¶4}   The woman was Shavonne Bonner, who had once lived in the

Pendleton area, which the residents referred to as “up on the hill.” She had known

Wright since she was a child and considered him to be “like family.” At one time, she

had dated Wright’s friend, Calvin Bolton. Although she and Bolton had parted ways,

they remained friendly.



                                           2
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶5}   In 2009, Bonner began dating Parks. Bonner knew that Parks sold

drugs in his west-end neighborhood. She also knew that Wright sold drugs “up on

the hill,” and that generally sellers only conducted business in their own

neighborhoods.

       {¶6}   Late on March 27, 2010, Parks drove Bonner in a rented SUV to 12th

Street where she met up with friends. They sat on the steps outside of a house while

drinking and chatting. Parks asked if anyone knew where Wright and Bolton were,

and when no one there indicated that they knew, Parks made a phone call.

Afterwards, he told Bonner that he was leaving to pick up Wright and Bolton. A

short time later, Bonner accidentally dropped her phone in her drink. She called

Parks and asked him to bring her a phone before he left. When Parks did so, Bonner

did not see anyone with him in the SUV.

       {¶7}   Bonner then saw Parks drive away. About 15 minutes later, Parks’s

SUV “came flying down the street” and stopped a short distance away, as if it was

being parked. Bonner could not see who was inside because the windows were

tinted. She heard a gunshot and ducked down. When she looked up, she saw two

black men get out of the SUV and run up 12th Street.

       {¶8}   She then saw the brake lights come on as the SUV backed into another

car. She rushed over to the SUV and opened the driver’s side door. Parks was

leaning over to the right, and she put her hand on his arm and shook him. Blood

covered her hand and her jacket. She started screaming and called the police.

       {¶9}   After police officers had secured the scene, Detective Jacob Wloszek

arrived and saw Parks seated behind the steering wheel in the SUV with his hands

folded in his lap. He had gunshot wounds to the back right side of his head. Blood

spatters, brain matter, and skull fragments were found inside the vehicle. The police



                                          3
                    OHIO FIRST DISTRICT COURT OF APPEALS



also found a plastic cup, a hat, a cell phone, two cell-phone chargers, drugs and cash

inside. Wloszek stated that the presence of cash and drugs with some value inside

the SUV made it less likely that robbery was the motive for the crime. Further, there

was no damage to the outside of the SUV.

       {¶10} Forensic pathologist Dr. Karen Looman examined the body.             She

determined that Parks had died from being shot four times in the back of the head.

Because she did not observe any stippling around the entrance wounds, she

determined that the shots were fired from an indeterminate distance, meaning at

least 18 inches away. She also stated that Parks could have been shot by somebody

behind him or he could have been shot while looking to the side.

       {¶11} Officer Leigh Cherni photographed the evidence at the scene and lifted

eight fingerprints from the outside of the SUV.        When the fingerprints were

compared with known fingerprints, no matches were found. Five years later, on the

eve of trial, the police resubmitted the fingerprints to a more up-to-date system. It

showed that four prints matched Wright’s.       A fingerprint expert confirmed the

match. He stated that from the orientation of the prints as they were found on the

SUV’s exterior, they appeared to have been made when Wright was closing the rear

passenger door.

       {¶12} Wloszek testified that Parks had been known to sell drugs and had

been a prime suspect in two other homicides. After interviewing witnesses, Wloszek

learned that the last people to see Parks before the murder were Wright and Bolton.

He also heard that Marquez Smith, who had grown up in the same area as Wright

and Bolton, had recently been charged with a crime committed in the Pendleton

area. He then contacted Smith’s attorney to see if Smith had any information about

Parks’s murder.



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶13} When Smith did not appear at the second trial, the trial court declared

him to be an unavailable witness. The court then allowed the state to read his

testimony from the first trial to the jury. The court also allowed the state to play to

the jury a recording of Smith’s statement to the police, over Wright’s objection.

       {¶14} Smith told police that shortly before the shooting, he had seen Parks

driving a light-colored vehicle “like a little mini truck,” that appeared to be rented.

He stated that Wright and Bolton were in the car with Parks, and that Parks drove

the car down 13th Street. After seeing them drive by, Smith walked to a store at the

top of 13th Street and stood by some people he knew who were gathered there. Then

he saw the SUV drive down 12th Street and pull over. Parks was still driving, and

Smith believed that Wright was sitting in the back seat. Some women there heard a

gunshot that Smith did not hear because music was playing. Two men dressed in

black jumped out of the SUV and ran in separate directions.

       {¶15} Michael Lewis had met Wright while growing up in the Pendleton

neighborhood. He knew of Parks, but did not know him personally. Several days

after Parks was shot, Lewis and Wright were selling drugs. Lewis stated that Wright

put his arm around Lewis and said that he had to “straighten that nigga from the lot

with tats on his face” because he had been trying to “take over” Wright’s territory.

Lewis knew that Wright was referring to Parks, and that to “straighten” him meant to

kill him. Lewis did not talk to the police at that time, but gave the information when

detectives contacted him months later while he was incarcerated on unrelated

charges.

       {¶16} Michael Douthit testified that he knew Wright from seeing him in the

Pendleton neighborhood. They were not friendly, but they acknowledged each other.




                                           5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Douthit also knew Bolton and Parks, and he stated that he and Parks were good

friends. Douthit heard about Parks’s murder from Parks’s friends and family.

         {¶17} Douthit stated that while he and Wright were both incarcerated in

Kentucky, they had talked about Parks’s murder. Wright originally denied shooting

Parks.    Later, Wright discussed Parks’s alleged involvement in the murder of

Ramone Johnson. Wright stated that after Johnson’s murder, he had called Parks

and told him to “come up to the hill.” Then Wright said that he “got in the back of

the car and shot [Parks] in the back of the head.” Douthit stated that Wright killed

Parks because of the “Ramone situation” and because Wright “didn’t know if [Parks]

was gonna get him before he got [Parks].”

                                  I.   Batson Challenge

         {¶18} In his first assignment of error, Wright contends that the trial court

erred in overruling his objection to the state’s use of a peremptory challenge to

exclude an African-American juror from the jury panel. He argues that the state’s

use of that challenge without a valid race-neutral reason violated his right to equal

protection. This assignment of error is not well taken.

         {¶19} In Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69

(1986), the United States Supreme Court held that the Equal Protection Clause of the

United States Constitution precludes purposeful discrimination by the state in the

exercise of preemptory challenges so as to exclude members of minority groups from

petit juries. State v. O’Neal, 87 Ohio St.3d 402, 409, 721 N.E.2d 73 (2000); State v.

Williams, 1st Dist. Hamilton No. C-130277, 2014-Ohio-1526, ¶ 35.               Batson

established a three-step procedure for evaluating claims of racial discrimination in

the use of peremptory challenges. State v. White, 85 Ohio St.3d 433, 435, 709

N.E.2d 140 (1999); Williams at ¶ 35.


                                            6
                     OHIO FIRST DISTRICT COURT OF APPEALS



       {¶20} First, the opponent of a peremptory strike must make a prima facie

showing of discrimination. Second, the proponent of the strike must give a race-

neutral explanation for the strike. State v. Herring, 94 Ohio St.3d 246, 255-56, 762

N.E.2d 940 (2002); Williams at ¶ 36. The state’s reason is deemed to be race-

neutral unless discriminatory intent is inherent in the explanation. Williams at ¶ 36;

State v. Thomas, 1st Dist. Hamilton No. C-120561, 2013-Ohio-5386, ¶ 15. Third, the

trial court must determine whether, under all the circumstances, the opponent has

proven purposeful discrimination. Herring at 256; Williams at ¶ 36.

       {¶21} The burden of persuasion always stays with the opponent of the strike.

A reviewing court will defer to the trial court’s finding that no discriminatory intent

existed since it turns largely on an evaluation of credibility. Id. The reviewing court

may only reverse a trial court’s finding if that finding is “clearly erroneous.”

Hernandez v. New York, 500 U.S. 352, 369, 111 S.Ct. 1859, 114 L.Ed.2d 395 (1991);

Williams at ¶ 37.

       {¶22} In response to Wright’s objection to the state’s use of the peremptory

challenge, the prosecutor provided several reasons for the use of the challenge. He

stated that (1) the juror had a religious background and some people “connected to

her” ministered to prisoners; (2) she had a strong personality and the prosecutor was

concerned that she might not listen and consider all of the evidence; (3) she was

overly receptive to the defendant’s point of view of the case as expressed during voir

dire; (4) she stated that she would be angry “to the point it would take control over

her” if someone suggested something that was not true about her; (5) the prosecutor

was not satisfied with her answers when she was asked about people in jail getting

case consideration; (6) she indicated that she had known a police officer and that

they did not have a “good rapport”; and (7) she indicated that she was “engaged in a



                                          7
                     OHIO FIRST DISTRICT COURT OF APPEALS



profession of exactness.” The prosecutor indicated that it was the “cumulative effect”

of all these reasons that caused him to use the peremptory challenge.

       {¶23} Thus, the prosecutor provided race-neutral reasons for the use of the

challenge. The explanation need not rise to the level of justifying the exercise of a

challenge for cause. O’Neal, 87 Ohio St.3d at 409, 721 N.E.2d 73; Williams, 1st Dist.

Hamilton No. C-130277, 2014-Ohio-1526, at ¶ 44. The trial court’s acceptance of

these race-neutral reasons was not clearly erroneous. Wright has not met his burden

to show discriminatory intent, and we overrule his first assignment of error.

                                        II.   Hearsay

       {¶24} In his second assignment of error, Wright contends that the trial court

erred in allowing hearsay to be admitted into evidence. First, he argues that the

court erred in finding Marquez Smith to be an unavailable witness and allowing the

state to read his prior testimony to the jury.

       {¶25} A witness is unavailable when he is absent from the proceedings and

the proponent of his statements has made reasonable, good-faith efforts to secure his

presence. State v. Keairns, 9 Ohio St.3d 228, 460 N.E.2d 245 (1984), paragraph two

of the syllabus; State v. Nix, 1st Dist. Hamilton No. C-030696, 2004-Ohio-5502, ¶

25-26. The burden is on the proponent to establish unavailability. A showing of

unavailability must be based on the testimony of witnesses rather than hearsay not

under oath unless unavailability is conceded by the party against whom the

statement is being offered. Keairns at paragraph three of the syllabus; Nix at ¶ 26-

27.

       {¶26} In this case, the prosecutor did not present sworn testimony about its

efforts to procure Smith’s attendance at trial. But, the trial court stated that “based

on the off-record conversation that while defense is going to object, * * * they don’t


                                              8
                     OHIO FIRST DISTRICT COURT OF APPEALS



dispute what [the prosecutor] has said and they’re not requiring him to put on any of

the detectives as witnesses. It’s just more a matter of objection to the testimony itself

without necessarily refuting the facts.” Wright’s counsel did not contradict that

statement, although he did not concede that Smith was unavailable.

       {¶27} Wright also did not object on the basis that sworn testimony was

required. In Nix, this court, under similar facts, overruled an assignment of error in

which the defendant alleged error in the trial court’s finding that a witness was

unavailable. We stated, “we hold that the trial court and the prosecutor could have

reasonably inferred from what Nix’s attorney had said, and had not said, that a

concession was made regarding the efforts made by the prosecution to locate” the

witness. Nix at ¶ 32. We went on to state that “the foundational requirements of

Keairns are not to be strictly applied unless made an issue by events at trial.” Id. at ¶

33. Under the circumstances, we hold that Wright forfeited the right to have the

prosecution present sworn testimony. See State v. Rogers, 143 Ohio St.3d 385,

2015-Ohio-2459, 38 N.E.3d 860, ¶ 21.

       {¶28} As to the merits of the state’s claim that Smith was unavailable for

trial, the record shows that before trial Smith told police that he wanted an attorney,

and the trial court appointed one for him. Smith was personally served with a

subpoena. He appeared on the first day of trial. When he was not called as a witness

that day, the prosecutor told him to return the next day. He was present the next day

when the jury was viewing the crime scene, but left the courthouse. Police officers

called Smith and sent him texts telling him to return, and he responded several

times. When Smith did not appear at the time he said he would, the state asked the

court to order a body attachment. The police contacted Smith’s parole officer, who




                                           9
                     OHIO FIRST DISTRICT COURT OF APPEALS



unsuccessfully attempted to locate him. Police officers also went to Smith’s house

and his parents’ house in an effort to detain him, but could not find him.

       {¶29} Smith had testified at the previous trial, but he was a reluctant witness.

He maintained that he did not remember anything that he had told police.

Consequently, he was called as a court witness, and the court allowed the prosecutor

to cross-examine him. The prosecutor stated, “I think the police would tell you that

he’s on the run and actively trying to avoid being brought before you for the purpose

of testifying in these proceedings.” Under the circumstances, we cannot hold that the

trial court erred in determining that the state met its burden to show that Smith was

unavailable.

       {¶30} Evid.R. 804(B)(1) allows for a hearsay exception for a declarant’s

former testimony when the declarant is unavailable. Smith’s testimony from the

previous trial fell under this hearsay exception, because it came from an adversarial

proceeding and Wright had the opportunity and similar motive to develop the

testimony by direct, cross, or redirect examination. See State v. Garnett, 1st Dist.

Hamilton No. C-090471, 2010-Ohio-3303, ¶ 8-9. Consequently, the trial court did

not err in allowing the state to read Smith’s former testimony at trial.

       {¶31} Wright next contends that Smith’s unsworn statement to the police

should not have been read into the record. As the state contends, the testimony fell

under the hearsay exception for recorded recollection set forth in Evid.R. 803(5).

Under that exception, a party must establish that (1) a witness has a lack of present

recollection of the recorded matter; (2) the recorded recollection was made at a time

when the matter was fresh in the witness’s memory; (3) the recorded recollection was

made or adopted by the witness; and (4) the recorded recollection correctly reflects

the witness’s prior knowledge. State v. Davenport, 1st Dist. Hamilton No. C-980516,



                                           10
                      OHIO FIRST DISTRICT COURT OF APPEALS



1999 WL 550425, *6 (July 30, 1999). If admitted, the memorandum or record may

be read into evidence but may not itself be received as an exhibit unless offered by an

adverse party. State v. Henson, 1st Dist. Hamilton No. C-060320, 2007-Ohio-725, ¶

17.

       {¶32} At the first trial, Smith repeatedly said that he did not remember the

events in question. But he acknowledged making the statement to the police and

that, at the time, his knowledge was fresh. He denied lying to the police and stated

that he was being as honest as he could when he talked to them. Consequently, the

statement was admissible under the recorded-recollection exception to the hearsay

rule. See id. at ¶ 13-15.

       {¶33} Next, Wright argues that the state should not have been permitted to

play the recording of the statement after having read it into the record. He cites no

authority for this proposition. The trial court did not send the transcript of the

statement or the recording to the jury, which would have been error. See id. at ¶ 17.

Because the statement was admissible into evidence and playing it for the jury did

not violate the rules of evidence, we cannot hold that the trial court erred in playing

the recording for the jury.

       {¶34} Wright next contends that Bonner should not have been allowed to

testify as to what Parks, the victim, had said prior to the murder. She testified that

Parks had asked if anyone knew where Wright and Bolton were. Parks then made a

phone call, and afterwards, he told Bonner that he was going to go pick up Wright

and Bolton.

       {¶35} The state argues that Bonner’s testimony regarding Parks’s statements

was admissible under Evid.R. 803(1). That rule provides a hearsay exception for an

out-of-court statement “describing or explaining an event or condition made while



                                          11
                     OHIO FIRST DISTRICT COURT OF APPEALS



the declarant was perceiving the event or condition, or immediately thereafter unless

circumstances indicate lack of trustworthiness.”

       {¶36} The record does not establish a precise context for Parks’s statements.

There was no evidence showing exactly to whom he was speaking, the context of his

statements, or what precisely he was perceiving. In the absence of some evidence of

the event or condition that prompted his statements, we cannot conclude that the

statements were descriptive or explanatory. See State v. Lackey, 1st Dist. Hamilton

No. C-890682, 1990 WL 193371, *2 (Dec. 5, 1990). Consequently, the trial court

erred in admitting Bonner’s testimony about Parks’s statements.

       {¶37} Nevertheless, viewing the evidence as a whole, we hold that the error

did not affect Wright’s substantial rights. Therefore, the error was harmless. See

State v. Perry, 101 Ohio St.3d 118, 2004-Ohio-297, 802 N.E.2d 643, ¶ 15; State v.

Geary, 1st Dist. Hamilton No. C-160195, 2016-Ohio-7001, ¶ 11.

       {¶38} Next, Wright contends that Detective Wloszek should not have been

allowed to testify to hearsay statements made by Michael Lewis and Michael Douthit.

The state contends that their statements were admissible under Evid.R. 801(D)(1).

That rule provides that a statement is not hearsay if “the declarant testifies at a trial

or hearing and is subject to cross-examination concerning the statement, and the

statement is * * * consistent with declarant’s testimony and is offered to rebut an

express or implied charge against declarant of recent fabrication or improper

influence or motive * * *.” In determining whether to admit a prior consistent

statement, a trial court should take a “generous view” of “the entire trial setting to

determine if there was sufficient impeachment to amount to a charge of recent

fabrication or improper influence or motivation.” State v. Jones, 1st Dist. Hamilton

No. C-080518, 2009-Ohio-4190, ¶ 35.



                                           12
                      OHIO FIRST DISTRICT COURT OF APPEALS



         {¶39} Lewis testified that while they were in prison, Wright had told him that

he had to “straighten that nigga from the lot with tats on his face,” whom Lewis knew

to be Parks. During cross-examination, Wright’s counsel implied that Lewis lied to

receive favorable treatment and that Lewis was a drug dealer with his own motive to

kill Parks. Lewis’s statement to the police was consistent with his trial testimony,

and, under the rule, it was not hearsay. See State v. Lukacs, 188 Ohio App.3d 597,

2010-Ohio-2364, 936 N.E.2d 506, ¶ 14-15 (1st Dist.).

         {¶40} Similarly, Douthit testified that Wright had admitted to killing Parks

because of Parks’s involvement with the murder of another drug dealer from the

neighborhood and because he feared Parks would come after him.               On cross-

examination, Wright’s counsel implied Douthit had fabricated his testimony to

receive favorable treatment.       Consequently, the detective could testify about

Douthit’s prior consistent statement. Sufficient impeachment occurred to amount to

a charge of recent fabrication at trial, therefore the statements were not hearsay

under Evid.R. 801(D)(1)(b), and the trial court did not err in allowing the detective to

testify regarding those statements. See Lukacs at ¶ 15; Jones at ¶ 36-37.

         {¶41} In sum, we find no reversible error in the admission of testimony of

which Wright complains. Therefore, we overrule Wright’s second assignment of

error.

                                 III. Other-Acts Evidence

         {¶42} In his third assignment of error, Wright contends that the trial court

erred by allowing other-acts testimony to be admitted into evidence. He argues that

the state should not have been allowed to present testimony that Wright was a drug

dealer and had committed other crimes, because the only purpose of this testimony

was to portray him as a violent criminal. This assignment of error is not well taken.


                                           13
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶43} Generally, the prosecution in a criminal case may not present evidence

that the defendant has committed other crimes or acts independent of the crime for

which the defendant is being tried to establish that he acted in conformity with his

bad character. Evid.R. 404(B); Thomas, 1st Dist. Hamilton No. C-120561, 2013-

Ohio-5386, at ¶ 20.    But Evid.R. 404(B) also provides that other bad acts are

admissible to show “motive, opportunity, intent, preparation, plan, knowledge,

identity, or absence of mistake or accident.” State v. Shedrick, 61 Ohio St.3d 331,

337, 574 N.E.2d 1065 (1991); Thomas at ¶ 20.

       {¶44} Because Evid.R. 404(B) codifies an exception to the general rule, it

must be strictly construed against admissibility. State v. Coleman, 45 Ohio St.3d

298, 299, 544 N.E.2d 622 (1989); Thomas at ¶ 21. Nevertheless, the other acts need

not be similar to the crime at issue. If the other acts tend to show by substantial

proof any of the items enumerated in Evid.R. 404(B), evidence of other acts is

admissible. Coleman at 299-300; Thomas at ¶ 21.

       {¶45} The other acts in this case were not independent of the crime but were

“inextricably interwoven” with the crime charged in the indictment. See State v.

Kendrick, 1st Dist. Hamilton No. C-080509, 2009-Ohio-3876, ¶ 24. The testimony

was necessary to show the relationship between Wright, Parks, and the various

witnesses, and Wright’s motive for killing Parks. Consequently, the trial court did

not abuse its discretion by allowing the other acts to be admitted into evidence. See

State v. Carusone, 1st Dist. Hamilton No. C-010681, 2003-Ohio-1018, ¶ 29. We

overrule Wright’s third assignment of error.

                                   IV. Impeachment

       {¶46} In his fourth assignment of error, Wright contends that the trial court

erred by permitting the state to impeach its own witnesses. He contends that the


                                         14
                    OHIO FIRST DISTRICT COURT OF APPEALS



state impeached the testimony of Bonner and Smith without complying with Evid.R.

607. This assignment of error is not well taken.

       {¶47} Under Evid.R. 607(A), the party calling a witness may attack that

witness’s credibility only upon a showing of surprise and affirmative damage.

Thomas, 1st Dist. Hamilton No. C-120561, 2013-Ohio-5386, at ¶ 27. A neutral

answer such as “I don’t remember” does not constitute affirmative damage. State v.

Williams, 1st Dist. Hamilton No. C-150249, 2016-Ohio-5827, ¶ 28.

       {¶48} When the prosecutor asked Bonner if she had told the police who the

shooter was, she initially denied it. Then the prosecutor asked her if she told the

police that Wright had been the shooter, and she stated that she did not remember.

The state argues that this did not constitute impeachment with a prior inconsistent

statement. We disagree. Because that neutral answer did not constitute affirmative

damage, those questions were inappropriate under Evid.R. 607.

       {¶49} Nevertheless, Wright did not object. And we can reverse only upon a

finding of plain error. See State v. Underwood, 3 Ohio St.2d 12, 13, 444 N.E.2d 1332

(1983); Lukacs, 188 Ohio App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, at ¶ 31. We

cannot hold that but for the error, the results of the proceeding would have been

otherwise. Therefore, the error did not rise to the level of plain error. State v.

Wickline, 50 Ohio St.3d 114, 119-120, 552 N.E.2d 913 (1990); Lukacs at ¶ 31.

       {¶50} Smith also testified at the previous trial that he did not remember

talking to the police.    Impeachment of his testimony would not have been

permissible under Evid.R. 607. But his statement was separately admissible under

Evid.R. 803(5) as recorded recollection. Therefore, the trial court did not err in

allowing it to be admitted into evidence, and we overrule Wright’s fourth assignment

of error.



                                         15
                     OHIO FIRST DISTRICT COURT OF APPEALS


                              V. Prosecutorial Misconduct

       {¶51} In his fifth assignment of error, Wright contends that the trial court

erred in allowing the prosecutor to introduce improper evidence and commit other

misconduct during the trial. He argues that the prosecutor improperly impeached

witnesses, introduced improper evidence, improperly vouched for witnesses, and

made improper comments during closing argument. This assignment of error is not

well taken.

       {¶52} Prosecutors are normally entitled to wide latitude in their remarks.

State v. Mason, 82 Ohio St.3d 144, 162, 694 N.E.2d 932 (1998); Lukacs, 188 Ohio

App.3d 597, 2010-Ohio-2364, 936 N.E.2d 506, at ¶ 55. The test for prosecutorial

misconduct is (1) whether the remarks were improper, and (2) if so, whether the

remarks affected the accused’s substantial rights. State v. Lott, 51 Ohio St.3d 160,

165, 555 N.E.2d 293 (1990); Lukacs at ¶ 55. The conduct of the prosecuting attorney

cannot be grounds for error unless it deprives the defendant of a fair trial. State v.

Keenan, 66 Ohio St.3d 402, 405, 613 N.E.2d 203 (1993); Lukacs at ¶ 55.

       {¶53} Most of Wright’s arguments are a rehash of the arguments in his

previous assignments of error, the majority of which we have already rejected. As for

the comments in closing argument, Wright failed to object to many of the comments

that he now claims were improper. Thus, he cannot raise these issues on appeal

unless they rise to the level of plain error. See Underwood, 3 Ohio St.3d at 13, 444

N.E.2d 1332; Lukacs at ¶ 56. Our review of the record shows that even if some of the

comments were improper, none were so egregious as to affect his substantial rights

or to deny him a fair trial. Therefore, they did not rise to the level of plain error. See

Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, at ¶ 22. Consequently,

we overrule Wright’s fifth assignment of error.



                                           16
                    OHIO FIRST DISTRICT COURT OF APPEALS


                         VI. Ineffective Assistance of Counsel

       {¶54} In his sixth assignment of error, Wright contends that he was denied

the effective assistance of counsel. He argues that his counsel was ineffective for

failing to object to other-acts evidence, hearsay evidence, improper impeachment,

and prosecutorial misconduct. This assignment of error is not well taken.

       {¶55} A court will presume that a properly licensed attorney is competent,

and the defendant bears the burden to show ineffective assistance of counsel. State

v. Hamblin, 37 Ohio St.3d 153, 155-156, 524 N.E.2d 476 (1988); State v. Hackney,

1st Dist. Hamilton No. C-150375, 2016-Ohio-4609, ¶ 36. To sustain a claim for

ineffective assistance of counsel, the defendant must demonstrate that counsel’s

performance was deficient, and that the deficient performance prejudiced the

defense. Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d

674 (1984); Hackney at ¶ 36.

       {¶56} Counsel’s failure to make objections is not, by itself, enough to sustain

a claim for ineffective assistance of counsel. State v. Conway, 108 Ohio St.3d 214,

2006-Ohio-791, 842 N.E.2d 996, ¶ 168; Hackney at ¶ 39. The record shows that

Wright’s attorney provided his client with a diligent and thorough defense. Wright

has not demonstrated that his counsel’s representation fell below an objective

standard of reasonableness or that, but for counsel’s unprofessional errors, the

results of the proceeding would have been otherwise. Therefore, he has failed to

meet his burden to show ineffective assistance of counsel. See Strickland at 687-

689; Hackney at ¶ 37-38. We overrule his sixth assignment of error.

                               VII. Weight and Sufficiency

       {¶57} In his seventh assignment of error, Wright contends that the evidence

was insufficient to support his conviction. Our review of the record shows that a



                                         17
                     OHIO FIRST DISTRICT COURT OF APPEALS



rational trier of fact, after viewing the evidence in a light most favorable to the

prosecution, could have found that the state proved beyond a reasonable doubt all of

the elements of aggravated murder, along with the accompanying specifications.

Therefore, the evidence was sufficient to support the conviction. See State v. Jenks,

61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus; Hackney at

¶ 29.

        {¶58} Wright argues that no physical evidence linked him to the offense.

This argument ignores the fact that Wright’s fingerprints were found on the outside

of the SUV that Parks was driving. But even if his fingerprints had not been found,

no rule of law exists that a witness’s testimony must be corroborated by physical

evidence. Thomas, 1st Dist. Hamilton No. C-120561, 2013-Ohio-5386, at ¶ 45. He

also argues that the state’s evidence was not credible. But in deciding if the evidence

was sufficient, we neither resolve evidentiary conflicts nor assess the credibility of

witnesses. Id.

        {¶59} Wright also argues that the conviction was against the manifest weight

of the evidence. After reviewing the record, we cannot say that the trier of fact lost its

way and created such a manifest miscarriage of justice that we must reverse the

conviction and order a new trial. Therefore, the conviction was not against the

manifest weight of the evidence. See State v. Thompkins, 78 Ohio St.3d 380, 387,

678 N.E.2d 541 (1997); State v. Blair, 1st Dist. Hamilton Nos. C-100150 and C-

100151, 2010-Ohio-6310, ¶ 24. Again, Wright argues that the state’s evidence was

not credible, but matters as to the credibility of evidence are for the trier of fact to

decide. State v. Bryan, 101 Ohio St.3d 272, 2004-Ohio-971, 804 N.E.2d 433, ¶ 116;

Thomas at ¶ 48. Therefore, we overrule Wright’s seventh assignment of error.




                                           18
                     OHIO FIRST DISTRICT COURT OF APPEALS


                             VIII.      Sentencing Notification

       {¶60} Finally, in his eighth assignment of error, Wright contends that the

trial court erred by failing to inform him at sentencing about the requirement to

submit to DNA testing and the consequences for failing to do so under R.C.

2901.07(B). But he acknowledges that this court has held that the statute does not

confer any substantive rights on the defendant. Therefore, the court’s failure to

notify Wright about DNA testing was harmless and did not prejudice him. See State

v. Taylor, 1st Dist. Hamilton No. C-150488, 2016-Ohio-4548, ¶ 5-6. Consequently,

we overrule his eighth assignment of error.

                                         IX. Summary

       {¶61} In sum, we find no merit in Wright’s assignments of error. The trial

court committed no reversible error, and Wright received a fair trial. Consequently,

we affirm the trial court’s judgment.

                                                                  Judgment affirmed.


C UNNINGHAM and Z AYAS , JJ., concur.




Please note:
       The court has recorded its own entry this date.




                                             19